Case 1:18-cr-20685-KMW Document 417 Entered on FLSD Docket 05/27/2021 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 18-CR-20685-WILLIAMS/TORRES

  UNITED STATES OF AMERICA

  vs.

  GUSTAVO ADOLFO HERNANDEZ FRIERI,

                  Defendant.
                                                      /

  IN RE:

  OLYMPIA DE CASTRO,

                  Third-Party Petitioner.
                                                      /

                      UNOPPOSED MOTION TO CONTINUE DISCOVERY
                             CUT-OFF AND HEARING DATE

           The United States of America, through the undersigned Assistant United States Attorneys,

  respectfully request the Court continue two deadlines in its Scheduling Order governing this

  ancillary criminal-forfeiture matter [ECF No. 410], specifically the discovery cut-off and hearing

  dates.

           Currently, discovery closes on June 4, 2021, and the final forfeiture hearing is set for June

  14, 2021. (ECF No. 410.) Multiple discovery issues have arisen, however, making those dates no

  longer feasible. While the Government anticipates bringing those disputes before the Court

  according to Your Honor’s standing Order Setting Discovery Procedures, the result is discovery

  will need to extend beyond June 4, 2021, and the hearing scheduled at a later date. In addition, the

  Government no longer is available on June 14 through June 16, 2021.

           To address the discovery issues, the Government suggests a new discovery cut-off deadline
Case 1:18-cr-20685-KMW Document 417 Entered on FLSD Docket 05/27/2021 Page 2 of 3




  of September 3, 2021, and counsel for Third-Party Petitioner, Ms. De Castro, has also agreed to

  that date. The Government further understands that Third-Party Petitioner intends to clarify the

  referral to Your Honor in this matter and ask for the hearing before Judge Williams. At this time,

  counsel for Ms. De Castro indicates availability for a hearing date on December 2 and 3, 2021.

  The undersigned counsel also are available on those dates, but would prefer an earlier hearing date.

             The parties suggest now scheduling the one-day hearing on either December 2 and 3, 2021,

  and holding a scheduling conference on September 7, 2021, after the close of the new discovery

  cut-off, to discuss whether an earlier date is available. The Government notes that in this same

  criminal case, on a related ancillary forfeiture petition [ECF No. 383], the parties there intend to

  ask the Court to set a forfeiture hearing between October 13, 2021 and October 20, 2021 based on

  Ms. De Castro’s and her other counsel’s availability. 1 The Government thus is aware that Ms. De

  Castro is available during that timeframe, but her counsel in this matter is not. The Government

  suggests that holding the hearings regarding all of Ms. De Castro’s claims together will save

  judicial, witness, and party resources, obviating the need for the same witnesses to testify multiple

  times. There also are overlapping issues between the two petitions.




  1
      Ms. De Castro and the other Third-Party Petitioners in that ancillary proceeding are represented by different counsel.


                                                               2
Case 1:18-cr-20685-KMW Document 417 Entered on FLSD Docket 05/27/2021 Page 3 of 3




                                 LOCAL RULE 88.9 CERTIFICATION

         Pursuant to Local Rule 88.9, I hereby certify that the undersigned counsel has conferred

  with Third-Party Petitioner’s counsel via telephone call and e-mail on May 27, 2021, and there is

  no opposition to the Government’s request.

                                               Respectfully submitted,

                                               JUAN ANTONIO GONZALEZ
                                               ACTING UNITED STATES ATTORNEY

                                               By:            /s/
                                               Joshua Paster
                                               Nalina Sombuntham
                                               Assistant United States Attorney
                                               Court ID No. A5502616
                                               99 N.E. 4th Street, 7th Floor
                                               Miami, Florida 33132-2111
                                               Telephone: (305) 961-9342
                                               Facsimile: (305) 536-4089
                                               joshua.paster@usdoj.gov
                                               nalina.sombuntham2@usdoj.gov
                                               Counsel for United States of America




                                                  3
